Name: Commission Regulation (EC) No 1372/2001 of 5 July 2001 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: Asia and Oceania;  agricultural activity;  foodstuff;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1372Commission Regulation (EC) No 1372/2001 of 5 July 2001 concerning the issue of import licences for certain preserved mushrooms Official Journal L 183 , 06/07/2001 P. 0022 - 0022Commission Regulation (EC) No 1372/2001of 5 July 2001concerning the issue of import licences for certain preserved mushroomsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2125/95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms(1), as last amended by Regulation (EC) No 2858/2000(2), and in particular Article 6(4) thereof,Whereas:(1) Article 6(4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications.(2) The quantities applied for on 2 and 3 July 2001 pursuant to Article 4(1)(a) of Regulation (EC) No 2125/95 for products originating in China exceed the quantity available. As a result, the extent to which licences may be issued and the issue of licences for all subsequent applications should be suspended,HAS ADOPTED THIS REGULATION:Article 1Import licences applied for pursuant to Article 4(1)(a) of Regulation (EC) No 2125/95 for products originating in China on 2 and 3 July 2001 and submitted to the Commission on 4 July 2001 shall be issued, bearing the wording laid down in Article 11(1) of that Regulation, for 25,91 % of the quantity applied for.Article 2The issue of import licences applied for pursuant to Regulation (EC) No 2125/95 for products originating in China shall be suspended for applications submitted from 4 July until 31 December 2001.Article 3This Regulation shall enter into force on 6 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 212, 7.9.1995, p. 16.(2) OJ L 332, 28.12.2000, p. 59.